DETAILED ACTION
This action is in response to the application filed on December 4, 2019. Claims 1-8 are pending. Of such, claims 1-8 represent a method directed to privacy preserving deep learning utilizing blockchain. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 1 recited the term “blockchain-enpowered” should be corrected to “blockchain-empowered”.
Claim 1 recites the term “catagorized” should be corrected to “categorized”.
Claim 6 recites the acronym “RPC” for purposes of clarity it would be recommended to provide the full text of the acronym followed by the acronym in parenthesis (i.e. “Remote Procedure Call (RPC)”).  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 6-7 are rejected under 35 U.S.C. 103 as being anticipated over Kocsis et al. (US Patent Application Publication 2019/0334716), hereinafter referred to as Kocsis, in view of Prasad Datta et al (US Patent Application Publication 2019/0244287), hereinafter referred to as Prasad.
Regarding Claim 1, Kocsis discloses:
A method for constructing an auditable and privacy-preserving collaborative deep learning platform based on a blockchain-enpowered incentive mechanism (In the Abstract, Kocsis discloses “the present invention is directed to a decentralized and secure method for developing machine learning models using homomorphic encryption and blockchain smart contracts technology to realize a secure, decentralized system and privacy-preserving computing system incentivizes the sharing of private data or at least the sharing of resultant machine learning models from the analysis of private data.”), comprising: constructing a task execution flow model based on a blockchain technology; uploading sharing parameters by participants according to the task execution flow model (In ¶ 37, Kocsis discloses “A node in the peer to peer network 12 becomes an application initiator node 100 by initiating a smart contract on a blockchain platform; the smart contract begins an open opportunity for participation by other nodes in developing a machine learning model”); encapsulating the uploaded sharing parameters into blocks, and linking the blocks to form a blockchain, or obtaining the updated sharing parameters from the blockchain; processing the uploaded sharing parameters based on the task execution flow model; encapsulating the updated sharing parameters into blocks, and linking the blocks to form the blockchain to gain a reward; acquiring the sharing parameters that are updated from the blockchain (In ¶ 34, Kocsis discloses “The smart contract will also define compensation to participating nodes and other criteria for implementation of the system 10. Nodes willing to accept the task can become computing contributors nodes 220, 200N by processing data available to them to each locally generate their own private model using computing power and data available to each respective computing contributor 200, 200N, and then share that private model for assessment by nodes selected by the programming within the smart contract to be verification contributor nodes 300A, 300M.”); building a parameter sharing platform for parameter sharing of the collaborative deep learning scenarios; wherein the parameter sharing platform is catagorized into three layers comprising an encryption layer, a blockchain layer, and a training algorithm layer (In ¶ 47 Kocsis discloses “The training process of a computing contributor is shown in FIG. 2. The computing contributor nodes receive data and/or initial models (if provided by the application initiator node) and a public key as at 212, and begin training a private model as at 214.” and in ¶ 48, Kocsis further discloses “In some embodiments, the private model is encrypted by the blockchain platform using a homomorphic encryption method”); encrypting the sharing parameters at the encryption layer by a model trainer, and then transmitting the sharing parameters to the blockchain layer through a transmission interface (In ¶ 70, Kocsis discloses “the decentralized and secure computing system for developing machine learning models of the present invention employs an encryption interface to encrypt the private models generated by the individual computing contributor nodes and the data shared by the application initiators to enhance the security and privacy-preservation of the system.”); wherein parameter sharing information of the model trainer is recorded in the blockchain layer; after the sharing parameters are uploaded, miners read the encrypted sharing parameters through the transmission interface for calculating and updating the sharing parameters; after the sharing parameters are updated, the model trainer obtains the updated sharing parameters through the transmission interface to train the model repeatedly (In ¶ 6, Kocsis discloses “provides the encrypted private model for access by verification contributor nodes; wherein each verification contributor node: accesses the encrypted private model, tests the private model to determine if it achieves the task, and informs the application initiator node if a private model satisfies the task”).
However, Kocsis does not explicitly disclose the use of the Corda blockchain platform. 
Prasad discloses:
Encapsulating blockchain task interfaces for deep learning parameter sharing scenarios based on an open-source blockchain platform Corda, wherein an intelligent state content is agreed by multiple nodes throughout a network (In ¶ 23, Prasad discloses “In some implementations, the smart contract may include a particular type of blockchain (e.g., an Ethereum blockchain, an R3 Corda blockchain, and/or the like) that allows a user to define complex computations”).
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Kocsis’ approach by utilizing Prasads’s approach of utilizing the Corda blockchain platform as the motivation would be the use of the Corda blockchain platform would improve speed and efficiency of the process and conserve computing resources (e.g., processing resources, memory resources, and/or the like) (see Prasad ¶ 52).
Regarding Claim 2, the combination of Kocsis and Prasad disclose the limitations with respect to claim 1
However, Kocsis does not explicitly disclose the use of the Corda blockchain platform. 
Prasad discloses:
wherein the step of encapsulating the blockchain task interfaces for the deep learning parameter sharing scenarios based on the open-source blockchain platform Corda comprises (In ¶ 23, Prasad discloses “In some implementations, the smart contract may include a particular type of blockchain (e.g., an Ethereum blockchain, an R3 Corda blockchain, and/or the like) that allows a user to define complex computations”): i) evaluating existing blockchain platforms in terms of throughput, storage capacity, the number of nodes, and whether the existing blockchain platforms support a smart contract; and ii) selecting a platform with preferred parameters as the blockchain platform; and encapsulating general-purpose interfaces to support uploading, updating and acquisition of the sharing parameters of deep learning parameter sharing (In ¶ 52, Prasad discloses “utilizing a machine learning model and blockchain technology to determine collateral allocations conserves computing resources (e.g., processing resources, memory resources, and/or the like), networking resources, and/or the like that would otherwise be wasted in attempting to determine collateral allocations, and provides increased security to collateral transactions”).
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Kocsis’ approach by utilizing Prasads’s approach of utilizing the Corda blockchain platform as the motivation would be the use of the Corda blockchain platform would improve speed and efficiency of the process and conserve computing resources (e.g., processing resources, memory resources, and/or the like) (see Prasad ¶ 52).
Regarding Claim 3, the combination of Kocsis and Prasad disclose:
The method of claim 1, wherein the task execution flow model comprises: Param Upload Flow, comprising: user identity, administrator identity, encrypted parameter values and the amount of deposit against malicious users; wherein an output of the Param Upload Flow is a transaction that contains a parameter update state, and is shared by an administrator and the participants, and corresponding information is not available for other users; the participants who behave dishonestly during the operation are identified in the smart contract and corresponding amount of deposit is forfeited (In ¶ 49, Kocsis discloses “The computing contributor node provides the encrypted private models to the verification contributor nodes for quantitative verification either by direct transfer from the computing contributor nodes or by being uploaded to decentralized storage 14, as at 220. In some embodiments, the encrypted private model will be made available to the designated verification contributors through the blockchain platform upon its being uploaded to the decentralized storage 14. If the upload is successful, as at 222, an identifying name and hash are also generated, as at 224, to distinguish the private model from other private models similarly generated and provided by other computing contributor nodes. In these embodiments, the identifying name is linked to the identity computing contributor through the smart contract on the blockchain platform”); Updated Param Flow, comprising: miner identity as an updater, administrator identity, and updated encrypted sharing parameters; wherein once results of the sharing parameters updated by miners are verified, the updated sharing parameters are continuously stored in the blockchain, and the miner gains corresponding rewards (In ¶ 61, Kocsis discloses “the payment required by the smart contract for providing the verified model is made to the computing contributor and verified by the smart contract. In some embodiments, payment is also made at this time to one or more of the verification contributors are required by the smart contract. In some embodiments, these payments are made through the blockchain platform. In some embodiments, the amount and type of compensation is defined in the blockchain smart contract. In some embodiments, the compensation is defined in the blockchain smart contract, and compensation is in the form of the digital currency of the blockchain technology employed”); Decrypt Share Flow, comprising: user identity, administrator identity, shared keys that are agreed in advance to assist the decryption, the amount of the deposit for guaranteeing credit, and an identifier of the administrator; wherein the participants each own a part of the shared keys; when all the shared keys from the participants are collected, the participants use the shared keys to call a decryption method in the encryption layer to decrypt the updated sharing parameters, so that the sharing parameters required for the next training is obtained (In ¶ 8, Kocsis discloses “a public key and a secret key are generated by the application initiator or the blockchain smart contract and/or blockchain platform as directed by the application initiator, wherein said public key permits encryption of testing documents in the same manner as the private model so that the private model may be tested in cipherspace. In some of these embodiments, the secret key may be used to decrypt the private model.”); Updated Param Return Flow for sending parameter update notifications to participants with permission after miner nodes update the sharing parameters (In ¶ 93, Kocsis discloses “The hash values associated with these models were then sent to verification contributors via a verification message”); and Download Param Flow by which participants with permission obtain the updated sharing parameters (In ¶ 38, Kocsis discloses “encryption keys are generated to allow for decryption upon accessing data and/or computing models in decentralized storage”).
Regarding Claim 4, the combination of Kocsis and Prasad disclose:
The method of claim 3, wherein the task execution flow model comprises five flow types of external encapsulation interfaces through which sharing parameters are uploaded or downloaded by the users and are updated by the miners, and transactions generated after the flows run form a block which is encapsulated and linked into the blockchain; wherein the sharing parameters from the interfaces are trained immediately, and the interfaces are integrated by the users to automate the entire process without manual confirmation (In ¶ 71, Kocsis discloses “The overall mechanism of the encryption interface is illustrated in FIG. 6, and mainly comprises the following eight steps: (1) the application initiator generates the public key M and the secret key S′ via the HE technique, (2) the application initiator sends the public key M to both the verification contributors and computing contributors, (3) the computing contributors encrypt the local training model by using M, (4) the computing contributors send the encrypted training model to the verification contributors for quantitative verification, (5) the verification contributors verify the learning models, which are claimed by the computing contributors, in the cipherspace by using M and the data shared by the application initiators, (6) the verification contributors inform application initiator of the conclusions on the contributions of the claimed learning model, (7) if the necessary criteria in the smart contract have been met, the transaction of the encrypted learning model between the associated computing contributor and the application initiator is established, and (8) the application initiator decrypts the training model with the secret key S′.”).
Regarding Claim 6, the combination of Kocsis and Prasad disclose:
The method of claim 1, wherein, in blockchain layer, Corda is selected as the blockchain platform and used to build and release a new generation of distributed applications CorDapps, and the processing flows are allowed to be written programmatically (In ¶ 5, Kocsis discloses “The system employs blockchain smart contracts executed on a networked blockchain platform having the ability to execute scripts (i.e., programming language that supports programs written for a run-time environment that automates the execution of tasks) and to provide a user interface at some or all of the nodes in the network”) ; users send requests to call each flow in the blockchain layer through an RPC interface, and a transaction is created during the execution of the flow, and an old state is consumed and a new state is constructed; after filling of the information, the identities of the participants are confirmed by signatures of the participants, and then a validity of the transaction is verified through the contract; if confirmed, the information is written into the blockchain layer, and the blockchain ensures a consistency of the information stored by all nodes based on a consensus mechanism provided by the Corda (In ¶ 49, Kocsis discloses “In some embodiments, the encrypted private model will be made available to the designated verification contributors through the blockchain platform upon its being uploaded to the decentralized storage 14. If the upload is successful, as at 222, an identifying name and hash are also generated, as at 224, to distinguish the private model from other private models similarly generated and provided by other computing contributor nodes. In these embodiments, the identifying name is linked to the identity computing contributor through the smart contract on the blockchain platform”).
Regarding Claim 7, the combination of Kocsis and Prasad disclose:
The method of claim 1, wherein, the training algorithm layer acquires the updated encrypted sharing parameters in the blockchain layer, and then decrypts the updated encrypted sharing parameters through the encryption layer, and the new parameters obtained directly participate in the training of the training algorithm layer (In ¶ 61, Kocsis discloses “Upon verification that the payments have been made, the application initiator node is permitted access to the hash value for the verified model. This allows the application initiator node to obtain and decrypt the verified model”).
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kocsis et al. (US Patent Application Publication 2019/0334716), hereinafter referred to as Kocsis, in view of Prasad Datta et al (US Patent Application Publication 2019/0244287), hereinafter referred to as Prasad, and in further view of Xu et al (CN 109145612), hereinafter referred to as Xu.
Regarding Claim 5, the combination of Kocsis and Prasad teach all the elements of the current invention with respect to claim 1 as referenced above and the following:
The encryption layer further provides static interfaces for miners to update the sharing parameters, and employers are allowed to call the interfaces to update the sharing parameters and gain rewards in the blockchain (In ¶ 34, Kocsis disclose “Assuming that all of the requirements of the smart contract have been met, verified private models are made available to the application initiator node and compensation paid to the computing contributor node”).
However, Kocsis and Prasad do not explicitly disclose the use of the Paillier encryption algorithm. 
Xu discloses in the encryption layer, participants encrypt the training parameters using the Paillier encryption algorithm, and decrypt the updated encrypted sharing parameters into original parameter forms (Xu discloses “The (p, t) threshold Paillier cryptosystem is used to protect the privacy of the multi-party data in the blockchain In the present invention”). 
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Kocsis and Prasad’s approach by utilizing Xu’s approach of implementing the Paillier encryption algorithm as the motivation would be to exchange the shared data and the transaction information that would be encrypted between a plurality of users to ensure security and reliability. (see Xu).
Regarding Claim 5, the combination of Kocsis and Prasad teach all the elements of the current invention with respect to claim 1 and disclose:
Wherein participants are allowed to encrypt privacy parameters when using their own keys (In ¶ 8, Kocsis discloses “a public key and a secret key are generated by the application initiator or the blockchain smart contract and/or blockchain platform as directed by the application initiator”)
Xu discloses The method of claim 1, the step of encrypting the sharing parameters comprises: encrypting partial data of the training parameters using the Paillier encryption algorithm (Xu discloses “The (p, t) threshold Paillier cryptosystem is used to protect the privacy of the multi-party data in the blockchain In the present invention”); and the updated sharing parameters are decrypted when shared keys of all the participants are combined (Xu discloses “If one party wants to decrypt the ciphertext C, then at least (t-1) of the private key of the other party is needed to be aggregated”).
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Kocsis and Prasad’s approach by utilizing Xu’s approach of implementing the Paillier encryption algorithm as the motivation would be to exchange the shared data and the transaction information that would be encrypted between a plurality of users to ensure security and reliability. (see Xu).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gu et al (US Publication Number 2020/0082270) discloses a deep learning model in a trusted execution environment that receives encrypted training datasets. 
Zhang et al (US Publication Number 20200202038) discloses a system and method for training a deep learning model using secured private data and a public blockchain. 
Xiao et al (CN 111091467) discloses a learning based system based on a blockchain to train a deep learning model. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADI H KOBROSLI whose telephone number is (571)272-1952. The examiner can normally be reached M-F 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADI H KOBROSLI/Examiner, Art Unit 2492                                                                                                                                                                                                        
/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492